Citation Nr: 0604783	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board first considered this appeal in 
September 2005 and determined that additional development was 
required. The matter was remanded and the RO performed all 
requested development.  The issue on appeal remains denied 
and is properly returned to the Board for appellate 
consideration.  

The Board notes that the veteran claims to experience 
recurrent ringing in both ears, and a VA examiner opined that 
tinnitus was as likely as not related to service.  This 
matter has not yet been addressed by the RO and is referred 
for initial consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has severe to profound bilateral hearing loss 
that began in service.

 
CONCLUSION OF LAW

Hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.

The veteran alleges that his hearing loss began when he 
served as a machine gunner in Pearl Harbor and Guadalcanal 
during World War II.  He maintains that he did not wear ear 
protection during combat and, after those encounters, 
experienced five to ten minute periods of deafness.  He avers 
that he began to notice progressive hearing loss after he was 
injured by a mortar shell in January 1942.  He states that 
hearing loss worsened with age, especially in his right ear.  
He believes that the severity of his right ear hearing loss 
corroborates his conclusion that hearing loss began during 
service because he held and fired machine guns next to that 
ear.  He declares that an audiologist at a VA medical center 
advised him that repeated in-service noise trauma as likely 
as not caused bilateral hearing loss.  

Personnel records show that the veteran served in combat in 
Guadalcanal and Hawaii.  Personnel and service medical 
records further indicate that he was wounded during combat in 
1942, and he was awarded a Purple Heart for his service.

During an October 2005 VA examination, the examiner found 
that the veteran had severe to profound sensorineural hearing 
loss in both ears.  On an authorized audiological evaluation 
performed during that examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
90
100
105
LEFT
80
80
100
105
105

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 28 percent in the left ear.  
The examiner opined that, because the veteran served in the 
Army infantry without hearing protection and could identify 
when his hearing loss began during service, it was as likely 
as not that hearing loss was caused by or was a result of 
service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA will accept satisfactory lay 
or other evidence that an injury was incurred in combat as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
There is evidence of record indicating that the veteran was 
injured by a mortar shell in 1942.  Additionally, his 
testimony related to the effects of other in-service noise 
exposure is consistent with the circumstances of his service 
in the Solomon Islands and Hawaii.  Therefore, there is 
sufficient evidence of record indicating that the veteran 
experienced hearing trauma related to extensive in-service 
noise exposure.  

There is also evidence of record that the veteran has severe 
to profound hearing loss, and a VA examiner opined that it 
was at least as likely as not that hearing loss was caused by 
service.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is defined as an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Resolving all reasonable doubt 
in favor of the veteran, the Board finds that the examiner's 
opinion demonstrates a nexus between the veteran's hearing 
disability and his service in combat.  Therefore, because 
there is evidence that the veteran's disability was incurred 
in service, service connection for hearing loss is granted.


ORDER

Service connection for hearing loss is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


